OPINION — AG -(1) THE OKLAHOMA TAX COMMISSION SHOULD APPORTION TAX REVENUE TO ALL OKLAHOMA COUNTIES EXCEPT OKLAHOMA AND TULSA COUNTIES, USING THE COUNTY ROAD MILEAGE AS IT EXISTED IN 1961 IN EACH OF SAID COUNTIES AS THE NUMERATOR OF THE FRACTION AND THE TOTAL OF THE 1961 ROAD MILEAGE IN ALL COUNTIES, PLUS THE ROAD MILEAGE IN OKLAHOMA AND TULSA COUNTIES AS OF 1963, FOR THE DENOMINATOR. THE TAX COMMISSION SHOULD APPORTION REVENUE TO OKLAHOMA AND TULSA COUNTIES USING THE COUNTY ROAD MILEAGE AS IT EXISTED ON JANUARY 1, 1963, AS AFORESAID. ROAD MILEAGE IN ALL COUNTIES EXCEPT OKLAHOMA AND TULSA WILL HENCEFORTH REMAIN STATIC AT THE 1961 FIGURE, WHILE THE MILEAGE IN OKLAHOMA AND TULSA COUNTIES WILL BE CERTIFIED ANNUALLY AT ITS ACTUAL FIGURE. (2) THE APPORTIONMENT OF FUNDS ON JULY, 1963, TO OKLAHOMA AND TULSA COUNTIES SHOULD INCLUDE THE COLLECTIONS FOR JUNE, 1963, IN ACCORDANCE WITH 69 O.S. 1961 30.6 [69-30.6]. WITH REFERENCE TO THE APPORTIONMENT OF FUNDS TO THE OTHER COUNTIES UNDER HOUSE BILL NO. 711, SAID BILL DIRECTS THE CERTIFICATION TO BE MADE ON JUNE 1, 1963, OR IMMEDIATELY THEREAFTER. CITE: 68 O.S. 1961 659 [68-659](B), 68 O.S. 1961 732 [68-732], 69 O.S. 1961 734 [69-734], 69 O.S. 1961 732 [69-732], 69 O.S. 30.6 [69-30.6] (BURCK BAILEY)